DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hori, et al. (“Hori”) (U.S. Pub. 2010/0003058).
	Regarding claim 1, Hori discloses (Fig. 2) a powder supply device comprising:
a storage tank (35A) in which an internal space that stores powder and a discharge port (between roller 31 and housing 35) that discharges the powder from the internal space to outside are formed;
a roller (31) that has an outer peripheral surface formed of a rough surface and is rotatably provided, in the discharge port, to face both the internal space and the outside; and
a doctor blade (33) that is provided at the discharge port and faces the outer peripheral surface of the roller, wherein
the internal space includes a first chamber (upper portion of 35A above 35A1) into which the powder is charged and a second chamber (lower portion of 35A below 35A1) in which the doctor blade is disposed,
the first chamber communicates with the second chamber via an opening (35A1), a restricting portion (the wall defining 35A1) that restricts a width of the opening is provided between the first chamber and the second chamber, and
the powder charged into the first chamber moves to the second chamber through the opening.
Regarding claim 2, Hori discloses that the restricting portion includes a partition member (the wall formed in the lower part of the that separates the first chamber and the second chamber from each other.
Regarding claim 6, Hori discloses that the roller is provided at a bottom of the second chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hori as applied to claim 2 above, and further in view of Enoki (U.S. Pat. 4,733,267).
Regarding claim 5, Hori discloses does not specify that the average particle diameter of the power is 150 micrometers or more.  Enoki discloses a powder supply device with an average particle diameter of 30 to 200 micrometers.  Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to select a particle size and relative parts to accept an appropriate particle size, such as taught by Enoki, for the application, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984)  MPEP 2144.04 IV. A.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 requires the partition member is a plate-shaped member having an end portion that faces the outer peripheral surface of the roller.  Prior art Hori discloses a partition member and a roller; however, the partition is curved instead of plate-shaped and also does not have an end portion that faces the outer peripheral surface of the roller and it would not have been obvious to modify Hori as required by the claim without hindsight.
Claim 4 requires the doctor blade faces the outer peripheral surface below a central axis of the roller.  Prior art Hori discloses a doctor blade (33) which faces the outer peripheral surface of the roller; however, it doesn’t face the surface below a central axis of the roller, but instead above the axis and it would not have been obvious to modify Hori without hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See form PTO-892, attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754